Citation Nr: 1550391	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  07-38 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1942 to December 1945.  He died in January 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Chicago, Illinois.

The Board notes that the file currently before the Board is a rebuilt claims file. 

The case was previously remanded in April 2012, May 2014, and September 2014 for additional development.  During the pendency of the appeal, the appellant has not objected to the Board's characterization of her claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in January 2004. His January 2004 death certificate lists the immediate cause of death as lung cancer, with no secondary causes. 
 
2. At the time of his death, the Veteran was service-connected for intervertebral disc syndrome.
 
3. The preponderance of the evidence is against a link between the Veteran's cause of death and his service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Letters dated in April 2004 and June 2010 satisfied the duty to notify provisions with regard to the Veteran's claim.  

VA opinions adequate for adjudication purposes were provided to the appellant in July 2014, July 2015, and September 2015 in connection with her claim.  The opinions are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and the lay assertions of the appellant, and because they describe his adenocarcinoma in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

In April 2012, the appellant's case was remanded to obtain any records from the Marion VA Medical Center, furnish the appellant with a Statement of the Case (SOC), and provide the appellant with a letter requesting any additional documentation.  The letter was sent in July 2012, allowing the appellant the opportunity to submit additional evidence.  A new SOC was issued in July 2013.  The records from Marion VA Medical Center were requested in July 2012.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability have been obtained with one exception; the RO requested the Marion VA Medical Center records and received a negative response.  The RO did not inform the appellant of the negative response, but there is no prejudice to the appellant's claim, because the July 2012 letter indicated that the specific documents referenced in the Board's remand were missing, and requested that the appellant provide copies if she had them.  The appellant suffered no prejudice as a result.

In May 2014, the Board remanded the case again for an addendum opinion from the original examiner who provided the July 2013 VA medical opinion to clarify the etiology.  The RO sought and received an addendum opinion from another examiner, so the case was remanded again in September 2014 in order to obtain an opinion from the original VA examiner.  That opinion was obtained in September 2015.

Although the Board's directives were not complied with strictly with regard to the VA Medical Center records, the Board is satisfied that there was substantial compliance with its previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (the Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Service Connection

The appellant contends that the Veteran's in-service pneumonitis and subsequent lung abscess caused a scar on the Veteran's lung, and the Veteran's adenocarcinoma developed from or attached to the Veteran's scar, and in this manner in-service pneumonitis and lung abscess caused or contributed to his death. 

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal cause of death or (2) a contributory cause of death.  To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2015).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2) (2015).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2015).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2015).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

In March 1944, the Veteran complained of soreness in his chest while resting from an operation to his back.  The Veteran was diagnosed with pneumonitis in April 1944.  The Veteran underwent a series of x-ray examinations after that to observe the progression of the disease.  The first x-ray, in April 1944, found that views of the chest "show a formal area of pneumonitis, the location of which I am not certain as the lateral view is not satisfactory; however, this is in either the apex of the right lower lobe or the lower portion of the right upper lobe. Within this area there is definite focal necrosis with a questionable fluid level. Diagnosis: Focal pneumonitis with liquefaction necrosis and abscess formation."  Two days later, the Veteran's x-rays showed an area of increased density on the posterior portion of the right mid-lung field, findings which were compatible with a lung abscess.  Five days after that, and seven from the initial x-ray, the Veteran's x-rays "reveal[ed] considerable improvement," showing further reduction in the amount of infiltration, and noting that the annular central area of decreased density had become poorly defined and not distinctly discernable.

Eleven days from the initial x-ray, the Veteran's x-ray showed further resolution of his pneumonitis in the right second interspace, also showing that the shadow of decreased density was not definitely discernable at that part, and could not be identified with certainty.  By the next day, all signs and symptoms of the pneumonitis had disappeared and the Veteran's chest films were negative.  Six days after the signs and symptoms ceased, and eighteen days after the initial x-ray, x-ray evidence showed further resolution of the area of pneumonitis in the second interspace anteriorly, and the shadow that had previously been observed was no longer visible.

In June 1944, the Veteran was diagnosed with an abscess of the right upper lobe of the lung.  My September 1944, the abscess was considered to be cured.

In a January 1946 discharge examination, the Veteran underwent a chest x-ray.  The Veteran's heart and lungs were determined to be "negative," and the physician noted that there was "no evidence of residual from previous operation and no abnormalities seen in the lumbosacral vertebrae."

At a February 1983 VA examination for a low back condition, x-rays were taken of the Veteran's spine.  There is no mention of an abnormality in the Veteran's lung.

In March 1994, the VA performed chest x-rays pursuant to a claim of sternal chest pain.  The x-ray found unremarkable pulmonary vascularity and clear lung fields, leading to the conclusion of a normal chest.

In December 2002, the Veteran had an abnormal chest x-ray and underwent a physical with J.S.C., M.D.  At the examination, Dr. J.S.C. noted that the Veteran detailed his lung abscess in service, requiring penicillin, and indicated that he subsequently had no other respiratory tract problems or abnormal chest x-rays.  The Veteran also indicated that he had lately been suffering from a low grade fever, and that he never smoked.  When the Veteran asked Dr. J.S.C. if the current abnormalities may be related to scarring, and Dr. J.S.C. noted that it was possible the two were related.

In March 2003, the Veteran underwent an MRI, which showed a lesion consistent with a metastatic disease to the right frontal lobe of the Veteran's lungs.  Dr. J.S.C. diagnosed adenocarcinoma of the lung with solitary brain metastasis.

In June 2003, the Veteran's radiation oncologist wrote a letter detailing the Veteran's course of treatment, including a biopsy in December 2002 to confirm the diagnosis, and treatment of radiotherapy.

In September 2003, the Veteran submitted a lay statement that he had an abscess in his right lung in service, and he was given penicillin to treat it.  He also stated that his physician told him that the type of cancer he had attached to scar tissue, and iterated that neither he nor anyone in his family smoked, and that he did not work around chemicals.  Also in September 2003, Dr. J.S.C. submitted a letter opining that the Veteran's lung cancer was most likely scar cancer based on the cell type and based on the fact that it appears to have developed in the area of an old scar.

In October 2003, the Veteran underwent a VA examination for his lungs.  The examiner opined that "if indeed this patient had a lung abscess with old scarring his diagnosis is as likely as any."

In November 2003, a radiology report noted the presence of persistent right lower lobe and right middle lobe atelectasis or pneumonia, with underlying recurrent mass not excluded, moderate right effusion, and a small right anterior pneumothorax.  

The Veteran died in January 2004.  His death certificate lists lung cancer as the primary and only cause of death.

In May 2004, the appellant submitted a lay statement to the VA, indicating that the Veteran was not sick, had never had heart trouble, high blood pressure or diabetes, and "never took a pill" prior to his lung cancer diagnosis.  She indicated that the type of cancer the Veteran had was "the type that attaches itself to scar[] tissue," and iterated her belief that it was directly related to the Veteran's pneumonitis and subsequent abscess in service.

In November 2004, a VA doctor provided an etiology opinion on the origin of the Veteran's lung cancer.  The physician noted Dr. J.S.C.'s finding that the cancer was likely based on or around a scar, and that the cancer appeared to have developed in the area of an old scar.  The examiner opined that the Veteran's lung cancer was less likely than not related to the abscess in service, because nothing in the record confirmed the existence of scar tissue in the Veteran's lungs, but indicated that observing the x-rays taken in 1944 could change his opinion, if they showed evidence of scarring.

In October 2011 and October 2012, the appellant submitted statements with supporting evidence for her claim for death benefits.  In them, she argued that because Dr. J.S.C. indicated that the Veteran's cancer was the type that typically develops from scarring, and because there were no other instances of pneumonia or other disease post-military, the logical assumption would be that the Veteran's cancer was related to the pneumonitis in service.  The appellant also argued that several x-rays in service failed to diagnose the abscess in the Veteran's lung in 1944, and that as a result, better evidence was found in a medical textbook which described a necrotizing liquefaction abscess as destruction of lung tissue.  She argued that this evidence should be taken into account when determining whether the Veteran's lung was scarred after the pneumonitis, even though it was not seen on the x-rays, and to give her claim the benefit of the doubt that the scar existed.  These arguments were reiterated in the appellant's August 2013 Form 9 and her representative's April 2014 statement.

In July 2013, a VA examiner provided an opinion on the etiology of the Veteran's adenocarcinoma.  He found that the Veteran's lung cancer was most likely related to cigarette use, and that there was no credible evidence that the Veteran's in-service pneumonia was related to his lung cancer.

In June 2014, Dr. J.S.C. submitted a letter indicating that "patients who have lung scarring that might subsequently develop into cancer frequently have abnormalities that are not seen on a standard chest x-ray," and that "the presence of a negative chest x-ray would not exclude an area of scarring that could have subsequently developed into lung cancer."

In July 2014, a VA examiner submitted an extensive addendum medical opinion detailing the Veteran's medical history and how his condition manifested.  The examiner concluded that it was at least as likely as not that the Veteran's lung condition was related to a bacterial infection, but less likely than not that the pneumonia was related to, aggravated, or caused the Veteran's adenocarcinoma.  She opined that the bacterial infection fully resolved, and the Veteran did not suffer from pulmonary conditions during the presumptive period after service.  She also noted that current medical literature supported a finding that the etiology of adenocarcinoma of the lung was at least as likely as not caused by a downstream genetic mutation in many pathways.

The examiner stated that it was less likely than not that there was scar tissue in the Veteran's right lung was observed because in the March 1994 x-ray, the record was silent as to radiographic findings that would be consistent with scarring.  She also noted that the current medical literature remains unclear on the relationship between lung scar tissue and later development of cancer, indicating that "it is unclear whether lung cancer can develop from pulmonary fibrosis or may itself cause scarring as a fibrotic reaction."  Therefore, because of the lack of medically based clinical evidence to support a scar tissue etiology, and the lack of observable scar tissue in the 1994 x-rays, the examiner concluded that the Veteran's lung cancer was less likely than not related to a chronic pulmonary fibrotic condition.

The examiner also concluded that the Veteran had pneumonitis caused by bacteria in service.  Based on the service radiographs, the Veteran's bacterial pneumonia was acute, transient, and resolved with antibiotics, and because the radiographs indicated clearing of the x-rays over time, she concluded that the lungs fully healed from the bacterial infection.

The examiner noted that medical literature has advanced in understanding the genetics of different forms of lung cancer, and that the current literature suggests changed in the downstream genetic pathways as the etiology and cause for the development of adenocarcinoma of the lung.  She also indicated that adenocarcinoma is increasingly recognized in individuals who never smoked.  Based on the accumulation of the above evidence, the examiner concluded that it was less likely than not that the Veteran's lung condition in service was related to the adenocarcinoma he developed in 2002.  In July 2015, the examiner supported and annotated her conclusions with pictures of the Veteran's medical records embedded in her opinion.  In September 2015, the examiner who performed the Veteran's July 2013 examination wrote an addendum concluding that the Veteran's lung cancer was less likely than not related to service, based on the information provided by the other VA examiner.

In October 2015, the appellant submitted another lay statement, including links to photographs of lung abscesses to support her claim.  She argued that Dr. J.S.C., the Veteran's treating physician, "extrapolated from the same medical records used by [the VA examiners] that the genesis of the cancer, having stemmed from scar tissue, and located initially in the same area as the necrotizing abscess that developed while [the Veteran] suffered pneumonitis after a surgical procedure while on active duty."  She also indicated that the Veteran's necrotizing abscess could have left some remnant as dying tissue, and that the healing of the abscess was simply the reknitting of healthy tissue around the abscess.  She stated that the Veteran was hospitalized for months after his pneumonitis, followed by a recuperative furlough, and was on significant medication during that time period.

The evidence is in equipoise as to whether the Veteran had a scar on his lung related to his in-service abscess due to pneumonitis; however, the Board finds the conclusions of the VA examiners, that current medical literature supports a conclusion that the cancer was genetic and not caused by scarring, to be compelling and to outweigh the opinion evidence put forth by Dr. J.S.C. and the appellant.  The Board places higher weight on the conclusions of the VA examiners than on those of Dr. J.S.C., because although Dr. J.S.C. was the Veteran's attending physician and provided day-to-day care to the Veteran, he did not provide adequate evidence to the Board to support his finding that the Veteran's adenocarcinoma was caused by scar tissue.  The VA examiners referenced current medical literature and findings regarding their conclusions that the cancer stemmed not from the scar tissue but from genetic mutation.

The appellant argues that the Veteran developed his cancer from the scar tissue in his lungs.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the appellant is competent to report the Veteran's observable symptoms, but lacks the requisite medical training and knowledge to put forth competent evidence of the etiology of the Veteran's lung cancer.

The evidence of record finds that it is less likely than not that a disability that was incurred in or aggravated by active service was either the principal cause of death or a contributory cause of death.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


